DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (i.e. the embodiment related to Figs.1-19 encompassing claims 1-18, 20 and 29) in the reply filed on 11/04/2021 is acknowledged. However, Applicant fails to mention if the election is with or without traverse. As such, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant case, the specification of the present Invention, in Par.[0086], discloses that gate electrode 300 on an inner sidewall of the second charge storage structure may include polysilicon doped with n-type or p-type impurities instead of a metal. That is, metal material is excluded for being a possible material of storage structure inner sidewall gate. As such, it is unclear to the examiner how the second gate electrode to be on inner sidewall of storage structure is claimed to include metal. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-13, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. (US 2015/0221667 A1 hereinafter referred to as “Fukuzumi”).
With respect to claim 1, Fukuzumi discloses, in Figs.1A-22, a vertical non-volatile memory device, comprising: a channel (28) on a substrate (10), the channel (28) extending in a first direction/(z-direction) perpendicular to an upper surface of the substrate (10) (see Par.[0035]-[0041] wherein silicon pillar 28 over substrate 10 is disclosed); a first charge storage structure (32) on an outer sidewall of the channel (28); a second charge storage structure (30) on an inner sidewall of the channel (28) (see Par.[0039]-[0040] wherein memory structure 30 on both sides of channel 28 along z-direction are disclosed); first gate electrodes (18) spaced apart from each other in the first direction/(z-direction) on the substrate (10), each of the first gate electrodes (18) surrounding the first charge storage structure (30); and a second gate electrode (22) on an inner sidewall of the second charge storage structure (30) (see Par.[0035] and [0055] wherein spaced apart alternative gate electrode films 18 and interlayer insulating films 17 in z-direction and gate electrode film 22 made of metal, metal silicide, or polysilicon containing impurities directly between inner surface of memory structure 30 are disclosed).
With respect to claim 2, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein: the first charge storage structure (30) includes a first tunnel insulation layer (31), a first charge storage layer (32), and a first blocking layer (33) sequentially stacked from the outer sidewall of the channel (28), and the second charge storage structure (30) includes a second tunnel insulation layer (31), a second charge storage layer (32), and a second blocking layer (33) sequentially stacked from the inner sidewall of the channel (28) (see Par.[0040] wherein memory film 30 includes tunnel layer 31, charge storage layer 32 and block insulating layer 33 are disclosed).
With respect to claim 3, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein each of the first and second tunnel insulation layers (31) includes silicon oxide, each of the first and second charge storage layers (32) includes silicon nitride, and each of the first and second blocking layers (33) includes silicon oxide (see Par.[0040] wherein material of tunneling, blocking layers 31, 33 susceptible of tunneling or blocking current flow includes silicon oxide whereas charge storage layer 32 include silicon nitride).
With respect to claim 6, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein: the second gate electrode (22) includes polysilicon doped with impurities, and the 
With respect to claim 7, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, further comprising a conductive pad (35) contacting an upper surface of the channel (28) (see Par.[0041]).
With respect to claim 8, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein the conductive pad (35) has a ring shape in a plan view (see Figs.16A-16C, Par.[0068] wherein ring or circular elliptical shape contact plugs 35 in plan or perspective views and rectangular shape in a cross-sectional view  is shown).
With respect to claim 9, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein the conductive pad (35) has the ring shape including an elliptical outer contour and a circular inner contour in a plan view (see Figs.16A-16C, Par.[0068] wherein ring or circular elliptical shape contact plugs 35 in plan or perspective views and rectangular shape in a cross-sectional view  is shown).
With respect to claim 10, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein the conductive pad (35) has the ring shape including a rectangular outer contour and a circular inner contour in a plan view (see Figs.16A-16C, Par.[0068] wherein ring or circular elliptical shape contact plugs 35 in plan or perspective views and rectangular shape in a cross-sectional view  is shown).
With respect to claim 11, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein the conductive pad (35) does not contact the second gate electrode (22).
With respect to claim 12, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, further comprising: a first bit line (38) electrically connected to the conductive pad (35); and a second bit line (52) electrically connected to the second gate electrode (22) (see Par.[0041] wherein bit line 38 is disclosed; see Par.[0045] wherein line disposed in same layer as BL 38 is disclosed).
With respect to claim 13, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, further comprising: a first contact plug contacting an upper surface of the conductive pad and a bottom surface of the first bit line; and a second contact plug contacting an upper surface of the second gate electrode and a bottom surface of the second bit line.
With respect to claim 16, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein: a plurality of channels is spaced apart from each other in a horizontal direction parallel to the upper surface of the substrate, and a channel connection pattern (13) is disposed under the first gate electrodes (18) on the substrate (10), the channel connection pattern (13) configured to connect the plurality of channels with each other (see Par.[0035]-[0037] wherein back gate 13 is disclosed).
With respect to claim 17, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, further comprising a support layer (16) between the channel connection pattern (13) and the first gate electrodes, the support layer including polysilicon doped with impurities (see Par.[0035] and [0120]).
With respect to claim 18, Fukuzumi discloses, in Figs.1A-22, the vertical non-volatile memory device, wherein: the first charge storage structure includes an upper portion covering an outer sidewall of the channel and a lower portion covering a bottom surface of the channel, and the second charge storage structure has a cupped shape.
With respect to claim 20.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yada et al. (US 2015/0348984 A1 hereinafter referred to as “Yada”).
With respect to claim 1, Yada discloses, in Figs.3A-3F, 4A-4I, 5A-5F, 6A-6E, a vertical non-volatile memory device, comprising: a channel (1) on a substrate (100), the channel (1) extending in a first direction perpendicular to an upper surface of the substrate (100) (see Par.[0053] wherein pillar-shaped semiconductor channel 1 in the memory device levels 70 extends substantially perpendicularly to the major surface of the substrate 100); a first charge storage structure (7, 9 and 11) on an outer sidewall of the channel (1); a second charge storage structure (7, 9 and 11) on an inner sidewall of the channel (1) (see Par.[0060]-[0066] wherein tunnel dielectric 11 and blocking layer 7 each including of multiple layers made from materials such as silicon oxide, silicon nitride and/or silicon oxynitride (e.g. ONO), or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide and charge storage region 9 including insulating charge trap material such as silicon nitride are disclosed); first gate electrodes (3) spaced apart from each other in the first direction on the substrate (100), each of the first gate electrodes (3) surrounding the first charge storage structure (7, 9 and 11) (see Par.[0066] wherein gate electrodes 3 are disclosed); and a second gate electrode (125) on an inner sidewall of the second charge storage structure (7, 9 and 11) (see Par.[0067]-[0068] wherein select gate electrode 127 is disclosed).
With respect to claim 2, Yada discloses, in Figs.3A-3F, 4A-4I, 5A-5F, 6A-6E, the vertical non-volatile memory device, wherein: the first charge storage structure includes a first tunnel insulation layer (11), a first charge storage layer (9), and a first blocking layer (9) sequentially stacked from the outer sidewall of the channel (1), and the second charge storage structure includes a second tunnel insulation layer (11), a second charge storage layer (9), and a second blocking layer (7) sequentially stacked from the inner sidewall of the channel (1) (see Par.[0060]-[0066] wherein tunnel dielectric 11 and blocking layer 7 each including of multiple layers made from materials such as silicon oxide, silicon nitride and/or silicon oxynitride (e.g. ONO), or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide and charge storage region 9 including insulating charge trap material such as silicon nitride are disclosed).
With respect to claim 3, Yada discloses, in Figs.3A-3F, 4A-4I, 5A-5F, 6A-6E, the vertical non-volatile memory device, wherein each of the first and second tunnel insulation layers (11) includes silicon oxide, each of the first and second charge storage layers (9) includes silicon nitride, and each of the first and second blocking layers (7) includes silicon oxide (see Par.[0060]-[0066] wherein tunnel dielectric 11 and blocking layer 7 each including of multiple layers made from materials such as silicon oxide, silicon nitride and/or silicon oxynitride (e.g. ONO), or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide and charge storage region 9 including insulating charge trap material such as silicon nitride are disclosed).
With respect to claim 4, Yada discloses, in Figs.3A-3F, 4A-4I, 5A-5F, 6A-6E, the vertical non-volatile memory device, further comprising a third blocking layer/(second of plurality layers constituting blocking layer) (7) between each of the first gate electrodes (3) and the first charge storage structure (9), the third blocking layer including a metal oxide (see Par.[0060]-[0066] wherein tunnel dielectric 11 and blocking layer 7 each including of multiple layers made from materials such as silicon oxide, silicon nitride and/or silicon oxynitride (e.g. ONO), or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide and charge storage region 9 including insulating charge trap material such as silicon nitride are disclosed).
With respect to claim 5, Yada discloses, in Figs.3A-3F, 4A-4I, 5A-5F, 6A-6E, he vertical non-volatile memory device as claimed in claim 2, wherein: the second gate electrode (127) includes a metal, and a third blocking layer (7) is disposed between the second gate electrode (127) and the second charge storage structure (9), the third blocking layer (7) including a metal oxide (see Par.[0067]-[0068] wherein select gate electrode 127comprises tungsten or a tungsten and titanium nitride material is disclosed; see Par.[0060]-[0066] wherein tunnel dielectric 11 and blocking layer 7 each including of multiple layers made from materials such as silicon oxide, silicon nitride and/or silicon oxynitride (e.g. ONO), or other insulating materials, such as metal oxide materials, for example aluminum oxide or hafnium oxide and charge storage region 9 including insulating charge trap material such as silicon nitride are disclosed).
Claims1-3, 6-8, 11-16, 18, 20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyotoshi (US 2012/0184078 A1).
With respect to claim 1, Kiyotoshi discloses, in Figs.1-12, a vertical non-volatile memory device, comprising: a channel (117) on a substrate (101), the channel (117) extending in a first direction/(z-direction) perpendicular to an upper surface of the substrate (101) (see Par.[0028]-[0029] and [0036]-[0037] wherein semiconductor channel 117 over substrate 101 is disclosed); a first charge storage structure (116) on an outer sidewall of the channel (117); a second charge storage structure (116) on an inner sidewall of the channel (117) (see Par.[0035]-[0036] and [0039] wherein first and second memory film surrounding channel is disclosed); first gate electrodes (123) spaced apart from each other in the first direction/(z-direction) on the substrate (101), each of the first gate electrodes (123) surrounding the first charge storage structure (116) (see Par.[0040] wherein stacked gate electrodes 123 is disclosed); and a second gate electrode (107) on an inner sidewall of the second charge storage structure (116) (see Par.[0031], [0038] and [0043] wherein gate electrode 107 is disclosed).
With respect to claim 2, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: the first charge storage structure (116) includes a first tunnel insulation layer (116c), a first charge storage layer (116b), and a first blocking layer (116a) sequentially stacked from the outer sidewall of the channel (117), and the second charge storage structure (116) includes a second tunnel insulation layer (116c), a second charge storage layer (116b), and a second blocking layer (116a) sequentially stacked from the inner sidewall of the channel (117) (see Par.[0035]-[0036] wherein ONO tunneling dielectric film 116c, charge trap film 116b dielectric with dielectric constant equal or lower than that of alumina, and charge blocking dielectric with dielectric constant higher than that of dielectric constant higher than that of alumina).
With respect to claim 3, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein each of the first and second tunnel insulation layers (116c) includes silicon oxide, each of the first and second charge storage layers (116b) includes silicon nitride, and each of the first and second blocking layers (116a) includes silicon oxide (see Par.[0035]-[0036] wherein ONO tunneling dielectric film 116c, charge trap film 116b dielectric with dielectric constant equal or lower than that of alumina, and charge blocking dielectric with dielectric constant higher than that of dielectric constant higher than that of alumina).
With respect to claim 6, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: the second gate electrode (107) includes polysilicon doped with impurities, and the second gate electrode (107) directly contacts the second charge storage structure (116) (see Par.[0031] wherein boron-doped polycrystalline silicon film 107 is disclosed).
With respect to claim 7, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, further comprising a conductive pad (125) contacting an upper surface of the channel (117) (see Par.[0041]-[0042] wherein contact plugs 125 are disclosed).
With respect to claim 8, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein the conductive pad (125) has a ring shape in a plan view.
With respect to claim 11, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein the conductive pad (125) does not contact the second gate electrode (107).
With respect to claim 12, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, further comprising: a first bit line (129) electrically connected to the conductive pad (125); and a second bit line (129) electrically connected to the second gate electrode (107) (see Par.[0042] wherein spaced apart plurality of bit lines 129 one directly connecting to memory structure, another directly connecting to gate 107 and other connecting to stacked gates 123 are disclosed).
With respect to claim 13, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, further comprising: a first contact plug (128) contacting an upper surface of the conductive pad (125) and a bottom surface of the first bit line (129); and a second contact plug (128) contacting an upper surface of the second gate electrode (107) and a bottom surface of the second bit line (128) (see Par.[0042] wherein plurality of upper contact plug 128 are disclosed).
With respect to claim 14, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: a plurality of first bit lines and a plurality of second bit lines are formed to be spaced apart from each other in a second direction parallel to the upper surface of the substrate, and two of the plurality of first bit lines are disposed between neighboring ones of the plurality of second bit lines in the second direction (see Par.[0042] wherein spaced apart plurality of bit lines 129 one directly connecting to memory structure, another directly connecting to gate 107 and other connecting to stacked gates 123 are disclosed).
With respect to claim 15, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: each of the first gate electrodes extends in the second direction, and each of the first and second bit lines extends in a third direction parallel to the upper surface of the substrate and crossing the second direction.
With respect to claim 16, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: a plurality of channels (117) is spaced apart from each other in a horizontal direction parallel to the upper surface of the substrate (101), and a channel connection pattern (103BG, 103a) is disposed under the first gate electrodes (123) on the substrate (101), the channel connection pattern (103) configured to connect the plurality of channels with each other (see Par.[0029], [0031], [0033]-[0034] wherein doped polycrystalline silicon film 103 portion 103a and 103CG at least electrically connected to channels 117 are disclosed).
With respect to claim 18, Kiyotoshi discloses, in Figs.1-12, the vertical non-volatile memory device, wherein: the first charge storage structure (116) includes an upper portion covering an outer sidewall of the channel and a lower portion covering a bottom surface of the channel, and the second charge storage structure has a cupped shape.
With respect to claim 20, Kiyotoshi discloses, in Figs.1-12, a vertical non-volatile memory device, comprising: a channel (117) on a substrate (101), the channel (117) extending in a first direction/(z-direction) perpendicular to an upper surface of the substrate (101) and having a cup-like shape; a first charge storage structure (116) on an outer sidewall of the channel (117); first gate electrodes (123) spaced apart from each other in the first direction/(z-direction) on the substrate (101), each of the first gate electrodes (123) surrounding the first charge storage structure (116); a second gate electrode (107) in an inner space formed by the channel (1170; and a conductive pad (125) having a ring shape, the conductive pad contacting an upper surface of the channel and not contacting an upper surface of the second gate electrode (107) (see Par.[0028]-[0029] and [0036]-[0037] wherein semiconductor channel 117 over substrate 101 is disclosed; see Par.[0035]-[0036] and [0039] wherein first and second memory film surrounding channel is disclosed; see Par.[0040] wherein stacked gate electrodes 123 is disclosed); and a second gate electrode (107) on an inner sidewall of the second charge storage structure (116) (see Par.[0031], [0038] and [0043] wherein gate electrode 107 is 
With respect to claim 29, Kiyotoshi discloses, in Figs.1-12, a vertical non-volatile memory device, comprising: a channel (117) on a substrate (101), the channel (117) extending in a first direction/(z-direction) perpendicular to an upper surface of the substrate (101); a first charge storage structure (116) on an outer sidewall of the channel (117); a second charge storage structure (116) on an inner sidewall of the channel (117); first gate electrodes (123) spaced apart from each other in the first direction on the substrate, each of the first gate electrodes (123) surrounding the first charge storage structure (116); a second gate electrode (107) on an inner sidewall of the second charge storage structure (116); a conductive pad (125) on an upper surface of the channel (117); a first contact plug (128) on the conductive pad (125); a first bit line (129) on the first contact plug; a second contact plug (125) on an upper surface of the second gate electrode (107); and a second bit line (129) on the second gate electrode (see Par.[0031], [0038] and [0043] wherein gate electrode 107 is disclosed; see Par.[0041]-[0042] wherein contact plugs 125 are disclosed; see Par.[0042] wherein plurality of upper contact plug 128 are disclosed see Par.[0042] wherein spaced apart plurality of bit lines 129 one directly connecting to memory structure, another directly connecting to gate 107 and other connecting to stacked gates 123 are disclosed).
Examiner’s Telephone/Fax Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818